Case: 20-1380   Document: 21     Page: 1   Filed: 06/12/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ROBERT D. WATSON,
                  Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1380
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-3688, Chief Judge Margaret C.
 Bartley.
                 ______________________

                 Decided: June 12, 2020
                 ______________________

    ROBERT D. WATSON, Great Falls, FL, pro se.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JOSEPH
 H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT EDWARD
 KIRSCHMAN, JR.; AMANDA BLACKMON, Y. KEN LEE, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 20-1380     Document: 21      Page: 2    Filed: 06/12/2020




 2                                            WATSON   v. WILKIE



                   ______________________

     Before NEWMAN, O’MALLEY, and WALLACH, Circuit
                       Judges.
 PER CURIAM.
     Appellant Robert D. Watson appeals a decision of the
 U.S. Court of Appeals for Veterans Claims (“Veterans
 Court”), affirming the Board of Veterans’ Appeals’
 (“Board”) denial of entitlement to an effective date earlier
 than March 8, 2011, for the award of service-connected dis-
 ability benefits for amyotrophic lateral sclerosis (“ALS”).
 Watson v. Wilkie, No. 18-3688, 2019 WL 5607519, at *7
 (Vet. App. Oct. 31, 2019); A. App. 1 (Judgment). 1 Because
 we lack jurisdiction, we dismiss.
                          DISCUSSION
                      I. Legal Standard
     Our “jurisdiction . . . to review decisions of the Veter-
 ans Court is limited by statute.” Gazelle v. Shulkin, 868
 F.3d 1006, 1009 (Fed. Cir. 2017). We may “review and de-
 cide any challenge to the validity of any statute or regula-
 tion or any interpretation thereof . . . and . . . interpret
 constitutional and statutory provisions, to the extent pre-
 sented and necessary to a decision.” 38 U.S.C. § 7292(c).
 Absent a “constitutional issue,” however, we lack subject
 matter jurisdiction over “(A) a challenge to a factual deter-
 mination, or (B) a challenge to a law or regulation as ap-
 plied to the facts of a particular case.” Id. § 7292(d)(2); see
 Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed. Cir. 2010)
 (quoting 38 U.S.C. § 7292(d)(2)).




     1    “A. App.” refers to Appellee Secretary of Veterans
 Affairs’ Appendix attached to the response brief.
Case: 20-1380     Document: 21      Page: 3    Filed: 06/12/2020




 WATSON   v. WILKIE                                           3



    II. We Lack Jurisdiction Over Mr. Watson’s Appeal
      Mr. Watson’s appeal involves neither the interpreta-
 tion of a statute or regulation, nor a constitutional issue;
 instead, Mr. Watson raises only issues of fact that we may
 not review. See Appellant’s Br 2 (Mr. Watson indicating
 that his appeal does not “involve the validity or interpreta-
 tion of a statute or regulation” or a “constitutional issue”).
 Specifically, Mr. Watson argues that he is entitled to an
 effective date of June 1, 2001, for his service connected
 ALS, because “[a]ll the medical evidence support[s] [the]
 fact” that, while the U.S. Department of Veterans Affairs
 (“VA”) initially granted him a service connection for a hia-
 tal hernia with difficulty swallowing and benign tremors,
 effective June 1, 2001, those disabilities were, “in real-
 ity[,] . . . the onset of ALS[.]” Id. at 5.
     Mr. Watson served in the U.S. Air Force from May 1977
 through May 2001. A. App. 163. “In December 2000, prior
 to his discharge from service, he filed claims for service con-
 nection for, inter alia, benign tremors and hiatal hernia
 with difficulty swallowing.” Watson, 2019 WL 5607519,
 at *1; see A. App. 163 (December 2000 Claim). In Au-
 gust 2001, following a VA medical examination, Mr. Wat-
 son was “granted service connection for [the] hiatal hernia,
 including problems swallowing, evaluated at 10 [percent],
 and service connection for benign tremors, evaluated as
 noncompensable” with an effective date of June 1, 2001.
 Watson, 2019 WL 5607519, at *1–2; see A. App. 147–61
 (August 2001 Rating Decision). Mr. Watson did not appeal
 this decision and it became final. See Watson, 2019 WL
 5607519, at *2; In re Watson, No. 12-31 769, slip op. at 11
 (Bd. Vet. App. Mar. 14, 2018).
     “In March 2012, Mr. Watson filed a claim for service
 connection for ALS.” Watson, 2019 WL 5607519, at *2;
 A. App. 146 (March 2012 Claim). The VA granted service
 connection based on 38 C.F.R. § 3.318, with a 100 percent
 evaluation and an effective date of March 8, 2012. See
Case: 20-1380     Document: 21      Page: 4    Filed: 06/12/2020




 4                                            WATSON   v. WILKIE



 Watson, 2019 WL 5607519, at *2; A. App. 143–45 (April
 2012 Rating Decision); see also 38 C.F.R. § 3.318 (2009)
 (creating a “[p]resumptive service connection for [ALS]”
 provided that the disease “manifested at any time after dis-
 charge or release” from, in relevant part, “active, continu-
 ous service of [ninety] days or more[,]” effective September
 23, 2008). Following appeal to the Veteran’s Court and re-
 mand to the Board, the Board assigned an effective date of
 March 8, 2011, explaining that “the earliest effective date
 that could be assigned” was March 8, 2011, one year prior
 to the date of receipt of Mr. Watson’s claim. In re Watson,
 No. 12-31 769, slip op. at 9; see id. at 8 (explaining that
 where a “claim is reviewed at the request of a claimant
 more than one year after the effective date of the law or VA
 issue, benefits may be authorized for a period of one year
 prior to the date of receipt of such request” (citing 38 U.S.C.
 § 5110(g); 38 C.F.R. § 3.114(a))); see 38 U.S.C. § 5110(g)
 (providing that, when a benefit is awarded based on, inter
 alia, an “administrative issue,” “[i]n no event shall such
 award or increase be retroactive for more than one year
 from the date of application therefor or the date of admin-
 istrative determination of entitlement, whichever is ear-
 lier”); 38 C.F.R. § 3.114(a) (similar). The Veteran’s Court
 affirmed, explaining that the Board’s assignment of a
 March 8, 2011, effective date “was consistent with govern-
 ing law, plausible in light of the record, and sufficiently de-
 tailed to inform Mr. Watson of the reasons for its
 determination[.]” Watson, 2019 WL 5607519, at *7. The
 Veteran’s Court further explained that, contrary to Mr.
 Watson’s newly-raised argument on appeal, “Mr. Watson’s
 December 2000 [C]laim for service connection did not in-
 clude a claim for service connection for ALS” that could
 serve as a basis for an earlier claim. Id. at *6.
     To the extent Mr. Watson seeks review of the Board’s
 determination of the effective date for his service-con-
 nected ALS, see Appellant’s Br. 4 (arguing that “the VA as-
 sessment” of his ALS “is not factual” and “inaccurate,
Case: 20-1380     Document: 21      Page: 5     Filed: 06/12/2020




 WATSON   v. WILKIE                                            5



 weak, and inadequate justification for denial” of an earlier
 effective date), 5 (arguing that the VA’s consideration of
 “different variations of ALS” and their effects are an “irra-
 tional and weak justification for denial”), he raises an issue
 of law as applied to fact that we may not review, see 38
 U.S.C. § 7292(d)(2)(B); Ferguson v. Principi, 273 F.3d 1072,
 1075 (Fed. Cir. 2001) (providing that “the mere application
 of a statute or regulation to the facts of a case,” without
 “interpretation” of that statute or regulation, does not
 bring a case within our jurisdiction). To the extent
 Mr. Watson seeks review of the Veteran Court’s interpre-
 tation of his December 2000 Claim, specifically, as to
 whether it included ALS, see Appellant’s Br. 4–5 (arguing
 that it “would be inconceivable” that he would have known
 to “contend[] [his disability] was ALS” in August 2001), he
 challenges a factual determination that we similarly may
 not review, see 38 U.S.C. § 7292(d)(2)(A); Ellington v.
 Peake, 541 F.3d 1364, 1371 (Fed. Cir. 2008) (“[T]he inter-
 pretation of the contents of a claim for benefits [i]s a factual
 issue over which we d[o] not have jurisdiction[.]” (citation
 omitted)). Accordingly, we lack jurisdiction over Mr. Wat-
 son’s appeal.
                          CONCLUSION
     We do not have jurisdiction to review this appeal. We
 have sympathy for Mr. Watson’s suffering and understand
 that he believes he was misdiagnosed by VA doctors for
 many years, but we have no authority to rethink the fac-
 tual conclusions reached below regarding those issues. Ac-
 cordingly, Mr. Watson’s appeal from the U.S. Court of
 Appeals for Veterans Claims is
                         DISMISSED